United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2780
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Nathaniel K. Mitchell

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Missouri - St. Joseph
                                  ____________

                             Submitted: April 16, 2020
                               Filed: June 24, 2020
                                  ____________

Before SMITH, Chief Judge, BENTON and KOBES, Circuit Judges.
                              ____________

BENTON, Circuit Judge.

       Nathaniel K. Mitchell pled guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2). The district court1 sentenced him


      1
       The Honorable David G. Kays, United States District Judge for the Western
District of Missouri.
to 102 months in prison, applying a four-level offense enhancement for possessing
a firearm “in connection with” a felony drug offense. See U.S.S.G. §
2K.2.1(b)(6)(B). On appeal, Mitchell challenges the enhancement.             Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

                                         I.

       In 2017, an informant reported that Kenneth J. Cook had a firearm and was
using methamphetamine. The informant provided threatening text messages Cook
sent his estranged wife, including a picture of a firearm. About a week later, police
stopped Cook for driving with expired plates. Mitchell was in the passenger seat.
Asked if there were any drugs or weapons in the vehicle, Cook said none to his
knowledge, and consented to a search the vehicle.

       During the search, Mitchell said he was only getting a ride, adding he had a
methamphetamine pipe with him. An officer found marijuana residue and seeds in
the car, which Mitchell said were his. He claimed not to have a firearm on him, but
confirmed he was a convicted felon. Asked if Cook had guns at his house, Mitchell
said he had stayed there only overnight, had a few bags there, but did not see any
guns. The officers specifically asked Mitchell about a German Luger pistol, the
firearm that Cook reportedly had. Mitchell admitted it was his, but would not say
where it was, just “in a different location.”

       The officers took both Mitchell and Cook to Cook’s house. Cook consented
to a search of it. Officers found a backpack on the couch containing a loaded Ruger
pistol, which Cook said belonged to Mitchell. On the other end of the couch was
another backpack containing a marijuana smoking pipe, a meth smoking pipe, a
digital scale, and several rounds of ammunition. Cook said this backpack also
belonged to Mitchell.



                                         -2-
       After the search, police arrested Mitchell for being a felon in possession of a
firearm and for possession of drugs. Asked again if he had weapons on him, Mitchell
said he had a gun in his pants pocket, a derringer. Mitchell also had a backpack with
him. The backpack had two baggies with meth residue; one baggie with a small
amount of meth; a fourth baggie with two burnt ends of marijuana cigarettes; and a
straw with meth residue.

       The presentence investigation report recommended a four-level enhancement
under U.S.S.G. § 2K2.1(b)(6)(B) because Mitchell possessed a gun “in connection
with” another felony offense. At sentencing, Mitchell objected to the enhancement
asserting that the meth recovered was a small amount for personal use, and possession
of the firearm did not further that offense. The district court overruled the objection.
The court sentenced Mitchell to 102 months (guidelines range 100-120). The court
said that its decision was driven more by consideration of the 18 U.S.C. § 3553
factors and less by the sentencing guidelines, and that even if Mitchell “won all your
objections,” the court would come to the “same place.” Mitchell appeals, arguing (1)
the district court failed to make a finding that the weapon facilitated the offense; and
(2) the sentencing record does not support the enhancement.

                                          II.

       This court reviews for clear error a district court’s finding that a defendant
possessed a firearm in connection with another felony offense. United States v.
Mosley, 672 F.3d 586, 589 (8th Cir. 2012). By the sentencing guidelines, the offense
level increases by four levels if the defendant “used or possessed any firearm or
ammunition in connection with another felony offense.” U.S.S.G. § 2K2.1(b)(6)(B).
If the other offense is drug possession, the enhancement applies “if the firearm or
ammunition facilitated, or had the potential of facilitating, another felony offense.”
United States v. Walker, 900 F.3d 995, 997 (8th Cir. 2018), quoting U.S.S.G. §
2K2.1(b)(6)(B) cmt. n. 14(A). “The government bears the burden of proving facts

                                          -3-
to support a § 2K2.1(b)(6)(B) enhancement; the defendant need not introduce
evidence to show the enhancement does not apply to him.” Id. at 998.

      Mitchell argues that because the district court did not make an affirmative
finding that the weapon facilitated the drug offense, it erred in applying the
enhancement. See United States v. Blankenship, 552 F.3d 703, 705 (8th Cir. 2009)
(“when the defendant subject to a 2K2.1(b)(6) adjustment possesses a ‘user’ amount
of drugs and is not a trafficker, instead of automatically applying the adjustment when
both drugs and weapons are involved in the offense, the district court must
affirmatively make a finding that the weapon or weapons facilitated the drug offense
before applying the adjustment”), citing United States v. Fuentes Torres, 529 F.3d
825, 827-28 n.2 (8th Cir. 2008).

        The district court here did not affirmatively make a finding that the gun
facilitated the drug offense. This court, however, does not reverse “merely because
a specific ‘facilitate’ finding was not made,” because Application note 14(A) “does
not mandate a specific finding.” United States v. Sneed, 742 F.3d 341, 344 (8th Cir.
2014). This court “strongly encourage[s] district courts to make clear they are
applying the proper § 2K2.1(b)(6)(B) standard with an explicit ‘facilitate’ finding.”
Id. If “the record makes clear the district court understood and properly applied the
‘facilitate’ standard of note 14(A)” in finding possession of a firearm in connection
with a felony drug offense, there is no error of law. Id. The issue is whether, based
on the record, the district court understood and properly applied the standard.

      The record here is clear. Mitchell was carrying a loaded gun in his pocket, and
had with him a backpack containing illegal drugs. After hearing arguments about the
enhancement at sentencing, the district court emphasized the relationship between the
gun, the drugs, and Mitchell’s violent criminal history: “Certainly, a person in the
community with meth in his backpack and a gun hidden in his–upon his person who
has the convictions you have are very concerning to the Court.”

                                         -4-
      Mitchell insists that the district court erroneously linked the gun and the drugs.
The presentence investigation report, “Offense Conduct,” says (emphasis added):

             11. . . . . When again asked if he had any weapons on him,
             on this occasion, Mitchell stated he had a gun in his pants
             pocket. Law enforcement then searched Mitchell’s person
             and recovered a Davis Industries, Model DM22, .22 caliber
             derringer, Serial No. 396390, loaded with 2 live rounds of
             ammunition. . . . Mitchell was then transported to police
             headquarters. Mitchell also had a backpack with him, and
             upon searching the backpack, officers recovered several
             personal belongings and a clear blue plastic container.
             Inside the clear blue plastic container, were four small
             baggies. Two of the baggies contained residue that field
             tested positive for the presence of methamphetamine; one
             baggie contained a small amount of crystal-like substance
             that field tested positive for the presence of
             methamphetamine, and the fourth baggie contained two
             burnt ends of marijuana cigarettes. Also located in the
             backpack was a straw, approximately 2.5 inches long, with
             residue that field tested positive for the presence of
             methamphetamine.

Mitchell asserts on appeal that “backpack with him” is “unclear and “apparently”
means one of the two backpacks at Cook’s house. At sentencing, Mitchell did not
object to paragraph 11 (even after the district court interrupted argument saying,
“Paragraph 11.”). Mitchell’s objection to paragraph 24, “Specific Offense
Characteristics”–which mentioned only his “bag at Cook’s residence” and meth
“inside a private residence”–did not mention, let alone dispute, the “backpack with
him” statement. See United States v. Pepper, 747 F.3d 520, 524 n.4 (8th Cir. 2014)
(“If an objection contests the PSR’s recommended application of an enhancement
rather than the facts underlying that recommendation, the district court may rely on
the facts contained in the PSR.”). The district court did not err, plainly or clearly, in

                                          -5-
accepting the facts in the undisputed part of the PSR. See id. at 522-23; Fed. R.
Crim. P. 32(i)(3)(A).

       This case is controlled by Sneed. Sneed was a drug user carrying meth in his
front pocket, and a backpack with an unloaded gun, syringes, and a digital scale.
Sneed, 742 F.3d at 342. Sneed argued that the evidence did not support the
enhancement, asserting the unloaded firearm did not facilitate the offense of
possession. Id. at 344. This court held: “The ‘facilitate’ standard may be met ‘when
a defendant concurrently possesses drugs and a firearm while in public, like in a
car.’” Id. at 344-45. See United States v. Quinn, 812 F.3d 694, 700 (8th Cir. 2016)
(“a defendant’s possession of a firearm with a personal-use amount of illegal drugs
can meet [the facilitate] standard”); United States v. Holm, 745 F.3d 938, 940 (8th
Cir. 2014) (approving the enhancement where defendant had a loaded firearm in his
waistband and a baggie with one-half gram of meth when pulled over in a traffic
stop); United States v. Regans, 125 F.3d 685, 687 (8th Cir. 1997) (“when a drug user
chooses to carry his illegal drugs out into public with a firearm, there are many ways
in which the weapon can facilitate the drug offense and dangerously embolden the
offender”).

       Mitchell emphasizes that the Walker opinion cites Sneed for the proposition
that a “temporal and spacial nexus between the drugs and firearms, standing alone,”
does not meet the “facilitate” standard. Walker, 900 F.3d at 997, citing Sneed, 742
F.3d at 344. Nor, according to Walker does “a generalized connection between a gun
and a user quantity of drugs.” Id. at 998. However, in Walker, the enhancement was
not supported by evidence–a shotgun locked in a car’s trunk with “no evidence”
defendant could access or had used it and a user quantity of cocaine on a passenger
floorboard with “no evidence” linking it to defendant (instead of the passenger). Id.
at 997. The record here has sufficient evidence that Mitchell’s gun facilitated or
potentially facilitated the possession of his drugs. See id., citing Sneed, 742 F.3d at
344, and approving a case like Mitchell’s “where the evidence showed a

                                         -6-
simultaneous possession of firearms and drugs, for instance, where ‘the firearm was
found in a backpack and the drugs in [the defendant’s] pocket’. . . .”

      The district court did not clearly err in applying the enhancement. See United
States v. Jarvis, 814 F.3d 936, 938 (8th Cir. 2016) (concluding, in a case involving
0.21 grams of heroin, “when a drug user chooses to carry illegal drugs out into public
with a firearm, an ‘in connection with’ finding will rarely be clearly erroneous”).

                                    *******

      The judgment is affirmed.
                      _____________________________




                                         -7-